Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  161073 & (11)(12)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161073
                                                                     COA: 351010
                                                                     Wayne CC: 91-010838-FC
  EARVIN REYNOLDS DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the February 5, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment is
  prohibited by MCR 6.502(G). The motion to expand the record is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 30, 2020
         b0622
                                                                                Clerk